— In a proceeding pursuant to CPLR article 78 to review a determination of the New York City Housing Authority (the authority) to terminate petitioner’s tenancy, the appeal is from so much of a judgment of the Supreme Court, Kings County (Kartell, J.), entered August 22, 1980, as granted the petition to the extent of vacating the authority’s determination finding petitioner ineligible for continued tenancy, but granted the authority leave to commence further proceedings, including the holding of a de novo hearing to determine petitioner’s eligibility for continued tenancy. Judgment affirmed, insofar as appealed from, without costs or disbursements. The record indicates that the hearing officer relied on evidence dehors the record in reaching his determination and that petitioner was not afforded an opportunity to rebut this evidence. Petitioner was thus deprived of due process (see Escalera v New York City Housing Auth., 425 F2d 853; Goldberg v Kelly, 397 US 254). The reliance on outside evidence was also violative of the authority’s own hearing procedures, which state that a hearing officer must base his determination solely on the oral and written evidence presented at the hearing (see Matter of Jenkins v Christian, 53 AD2d 583). We have examined the authority’s other arguments and find them to be without merit. Mangano, J. P., Gulotta and Brown, JJ., concur.